Exhibit Subsidiaries equity accounted affiliates and cost investments as at February 28 Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Nova TV d.d. 100.0% Croatia Subsidiary Operativna Kompanija d.o.o. 100.0% Croatia Subsidiary Media House d.o.o. 100.0% Croatia Subsidiary Internet Dnevnik d.o.o. 76.0% Croatia Subsidiary CME Media Investments s r.o. 100.0% Czech Republic Subsidiary VILJA a.s. 100.0% Czech Republic Subsidiary CET 21 spol. s r.o. 100.0% Czech Republic Subsidiary MEDIA CAPITOL, a.s. 100.0% Czech Republic Subsidiary HARTIC a.s. 100.0% Czech Republic Subsidiary Galaxie sport, s r.o. 100.0% Czech Republic Subsidiary CME Slovak Holdings B.V. 100.0% Netherlands Subsidiary CME Romania B.V. 100.0% Netherlands Subsidiary Media Pro International S.A. 95.0% Romania Subsidiary Media Vision SRL 95.0% Romania Subsidiary MPI Romania B.V. 95.0% Netherlands Subsidiary Pro TV S.A. 95.0% Romania Subsidiary Sport Radio TV Media SRL 95.0% Romania Subsidiary Media Pro Management S.A. 8.7% Romania Cost investment Media Pro B.V. 10.0% Netherlands Cost investment Music Television System S.R.L. 95.0% Romania Subsidiary A.R.J., a.s. 100.0% Slovak Republic Subsidiary Markiza-Slovakia spol. s r.o. 100.0% Slovak Republic Subsidiary GAMATEX spol. s r.o. 100.0% Slovak Republic Subsidiary (in liquidation) A.D.A.M. a.s. 100.0% Slovak Republic Subsidiary (in liquidation) Media Invest, spol s.r.o. 100.0% Slovak Republic Subsidiary MMTV 1 d.o.o. 100.0% Slovenia Subsidiary Produkcija Plus d.o.o. 100.0% Slovenia Subsidiary POP TV d.o.o. 100.0% Slovenia Subsidiary Kanal A d.o.o. 100.0% Slovenia Subsidiary Euro 3 TV d.o.o. 42.0% Slovenia Equity-Accounted Affiliate Fit & Fun d.o.o. 100.0% Slovenia Subsidiary International Media Services Ltd. 60.0% Bermuda Subsidiary CME Ukraine Holding GmbH 100.0% Austria Subsidiary Innova Film GmbH 60.0% Germany Subsidiary CME Cyprus Holding Ltd. 100.0% Cyprus Subsidiary TV Media Planet Ltd. 60.0% Cyprus Subsidiary Foreign Enterprise “Inter-Media” 60.0% Ukraine Subsidiary Studio 1+1 LLC 60.0% Ukraine Consolidated Variable Interest Entity Ukrainian Media Services LLC 99.9% Ukraine Subsidiary Ukrpromtorg-2003 LLC 65.5% Ukraine Subsidiary Gravis LLC 60.4% Ukraine Subsidiary Delta JSC 60.4% Ukraine Subsidiary Nart LLC 65.5% Ukraine Subsidiary TV Stimul LLC 49.1% Ukraine Equity-Accounted Affiliate Tor LLC 60.4% Ukraine Subsidiary Zhysa LLC 60.4% Ukraine Subsidiary Central European Media Enterprises N.V. 100.0% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.0% Netherlands Antilles Subsidiary CME Media Enterprises B.V. 100.0% Netherlands Subsidiary CME Development Corporation 100.0% Delaware (USA) Subsidiary CME SR d.o.o. 100.0% Serbia Subsidiary CME Czech Republic II B.V. 100.0% Netherlands Subsidiary (1) All subsidiaries have been consolidated in our Financial Statements.All equity-accounted affiliates have been accounted for using the equity method.All cost investments have been accounted for using the cost method
